DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 07/01/2021.
Claims 1-20 are pending. Claims 1 and 10  are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Domestic Priority
4.	See ADS for Domestic priority details.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 07/01/2021.  This IDS has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fai et al. (US 2017 /0162546 A1). Further supported by Searls et al. (US 2010/0061056 A1) for limitation analysis.
Regarding independent claim 10, Fai teaches a stacked die package (Fig. 3: 304 package, see para [0036]), comprising: 
a substrate (Fig. 3: 330, 334 combined); 
a first memory die (Fig. 3: 306 “memory controller”) over the substrate having an active surface (Fig. 3: 350) facing an upper surface (Fig. 3: 338) of the substrate (para [0037]), 
wherein the first memory die (Fig. 3: 306) is communicatively coupled to the substrate via direct chip attachment (DCA) interconnects (Fig. 3: 316 solder bumps, see para [0037]. See also para [0098]: “…solder bumps that allow direct connection between the memory controller and the LGA...”.  Limitation is further supported by Searls Fig. 1B, para [0013], para [0021] where it is taught that first semiconductor die "Fig. 1B: 120 DCA die" is disposed proximate the substrate Fig. 1B:110 with an active surface and communicatively coupled to the substrate by direct chip attachment DCA features); and 

    PNG
    media_image1.png
    390
    526
    media_image1.png
    Greyscale

a second memory die (Fig. 3: 312a “memory die”) over the first memory die (Fig. 3: 306), wherein the second memory die is directly coupled to the substrate via first wire bonds (Fig. 3: 340 “wire-bond”, see para [0036]); 
wherein the first semiconductor die is communicatively coupled to the second semiconductor die through the substrate (see e.g. para [0002]: memory controller and memory die are communicatively coupled).

Regarding claim 11, Fai teaches the stacked die package of claim 10, wherein an active surface of the second memory die faces away from the first memory die (Fig. 3: see wire-bonding direction for 312a).

Regarding claim 12, Fai teaches the stacked die package of claim 11, wherein the first wire bonds are coupled to the active surface of the second memory die (Fig. 3: 340 in context of para [0039], para [0013], para [0014]).

Regarding claim 13, Fai teaches the stacked die package of claim 10, wherein each of the DCA interconnects and the first wire bonds are coupled to an interconnect on the upper surface of the substrate (e.g. para [0013]: “…conductive pads and/or traces on the top surface of the package substrate…”).

Regarding claim 14, Fai teaches the stacked die package of claim 10, wherein the first wire bonds (Fig. 3: 340) are coupled to a first lateral side of the second memory die (Fig. 3:lateral side of e.g. 312a).

Regarding claim 15, Fai teaches the stacked die package of claim 10, wherein the first wire bonds (Fig. 3: 340 with 312a) are coupled (operably coupled in a functioning die) to both a first lateral side and a second opposite lateral side of the second memory die (Fig. 3: coupled to left and right side of the components).

Regarding claim 16, Fai teaches the stacked die package of claim 10, further comprising a third memory die (Fig. 3: 312b “memory die”) over the first memory die (Fig. 3: 306), wherein the third memory die is directly coupled to the substrate (Fig. 3: 330, 334) via second wire bonds (Fig. 3: 340 with 312b).

Regarding claim 17, Fai teaches the stacked die package of claim 10, further comprising a third memory die (Fig. 3: 312b) over the first memory die (Fig. 3: 306)  , wherein the third memory die (Fig. 3: 312b) is coupled to the substrate (Fig. 3: 330, 334) via the second memory die (language “…coupled …via….the second memory die…” is treated as an physical attachment., see Fig. 3) through second wire bonds (Fig. 3: 340 with 312b).

Regarding claim 18, Fai teaches the stacked die package of claim 17, wherein the first wire bonds (Fig. 3: 340 with 312a is coupled to 312a) and the second wire bonds (Fig. 3: 340 with 312b is coupled to 312a via substrate ) are each coupled to (operably coupled in a functioning package system) an active surface of the second memory die (front surface of Fig. 3: 312a).

Regarding claim 19, Fai teaches the stacked die package of claim 10, wherein the DCA interconnects comprise a first set of DCA interconnects configured to receive signals from external devices through the substrate  (Fig. 4 in context of  para [0039]-para [0059]: see controller inputs and outputs).

Regarding claim 20, Fai teaches the stacked die package of claim 19, wherein the DCA interconnects further comprise a second set of DCA interconnects configured to transmit signals to the second memory die through the substrate (Fig. 4 in context of  para [0039]-para [0059]: see controller inputs and outputs).

For method claims 1-9, the MPEP explains that examiners assume a prior art device will inherently perform the claimed process when the prior art device is the same as a device described in the specification for carrying out the claimed method. See MPEP 2112.02(I). When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. Not only does Fai describe applicant’s claimed method, but also because Fai’s device (see Fig. 3) is substantially same to the device applicant describes in their claimed invention for performing the functions in the method, the method is assumed to be inherently performed by the prior art device. MPEP 2112.02(I).

Regarding independent claim 1, Fai teaches a method, comprising: receiving read or write signals at a first memory die (read/ write commands, associated signals from hot to memory controller, see Fig. 1, Fig. 3,  Fig. 4) of a stacked die package from a substrate of the stacked die package, wherein an active surface of the first memory die faces an upper surface of the substrate; and transmitting the read or write signals from the first memory die to a second memory die of the stacked die package via the substrate, wherein the second memory die is located over the first memory die.
(See Apparatus Claims 10-20 rejection analysis where it is shown that Fai Fig. 3 teaches substantially identical apparatus of claims 10-20. See MPEP 2112.02(I)). 

Regarding claim 2, Fai teaches the method of claim 1, further comprising: transmitting the read or write signals from the first memory die to the second memory die via at least one wire bond between the substrate and the second memory die. (See Apparatus Claims 10-20 rejection analysis and See MPEP 2112.02(I)).

Regarding claim 3, Fai teaches the method of claim 1, further comprising: transmitting the read or write signals from the first memory die to a third memory die of the stacked die package via the substrate, wherein the third memory die is located over the second memory die. (See Apparatus Claims 10-20 rejection analysis and See MPEP 2112.02(I))

Regarding claim 4, Fai teaches the method of claim 3, further comprising: transmitting the read or write signals from the first memory die to a third memory die via at least one wire bond between the third memory die and the second memory die. (See Apparatus Claims 10-20 rejection analysis and See MPEP 2112.02(I))

Regarding claim 5, Fai teaches the method of claim 3, further comprising: transmitting the read or write signals from the first memory die to a third memory die via at least one wire bond between the third memory die and the substrate. (See Apparatus Claims 10-20 rejection analysis and See MPEP 2112.02(I))

Regarding claim 6, Fai teaches the method of claim 1, further comprising receiving the read or write signals at the first memory die of the stacked die package from the substrate through one or more direct chip attachment features between the first memory die and the upper surface of the substrate. (See Apparatus Claims 10-20 rejection analysis and See MPEP 2112.02(I))

Regarding claim 7, Fai teaches the method of claim 1, further comprising: transmitting the read or write signals from the first memory die to the substrate via at least one direct chip attachment feature. (See Apparatus Claims 10-20 rejection analysis and See MPEP 2112.02(I))

Regarding claim 8, Fai teaches the method of claim 1, wherein transmitting the read or write signals from the first memory die to the second memory die further comprises: transmitting the read or write signals from the first memory die to the substrate through at least one direct chip attachment feature between the active surface of the first memory die and an interconnect on the upper surface of the substrate; and transmitting the read or write signals from the substrate to the second memory die through at least one wire bond between an active surface of the second memory die and the interconnect on the upper surface of the substrate. (See Apparatus Claims 10-20 rejection analysis where it is shown that Fai Fig. 3 teaches substantially identical apparatus of claims 10-20. For method claims 1-9, the MPEP explains that examiners assume a prior art device will inherently perform the claimed process when the prior art device is the same as a device described in the specification for carrying out the claimed method. See MPEP 2112.02(I). When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process)

Regarding claim 9, Fai teaches the method of claim 1, wherein an active surface of the second memory die faces away from the first memory die. (See Apparatus Claims 10-20 rejection analysis and See MPEP 2112.02(I))


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Ye et al (US 2018/0350776 A1): Fig. 1, Fig. 4-Fig. 6 applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825

/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825